
	

113 S2766 IS: Palestinian and United Nations Anti-Terrorism Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2766
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To combat terrorism and promote reform in the Palestinian Authority and the United Nations, and for
			 other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Palestinian and United Nations Anti-Terrorism Act of 2014.
		2.FindingsCongress makes the following findings:(1)On April 23, 2014, representatives of the Palestinian Liberation Organization and Hamas, a
			 designated terrorist organization, signed an agreement to form a
			 government of national consensus.(2)On June 2, 2014, Palestinian President Mahmoud Abbas announced a unity government as a result of
			 the April 23, 2014, agreement.(3)United States law requires that any Palestinian government that includes Hamas as a member, or over which Hamas exercises undue influence, only receive United States assistance if certain certifications are made to Congress.(4)The President has taken the position that the current Palestinian government does not include
			 members of Hamas or is influenced by Hamas and has thus not made the
			 certifications required under current law.(5)The leadership of the Palestinian Authority has failed to completely denounce and distance itself
			 from Hamas’ campaign of terrorism against Israel.(6)President Abbas has refused to dissolve the power-sharing agreement with Hamas even as more than
			 2,300 rockets have targeted Israel since July 2, 2014.(7)President Abbas and other Palestinian Authority officials have failed to condemn Hamas’ extensive
			 use of the Palestinian people as human shields.(8)The Israeli Defense Forces have gone to unprecedented lengths for a modern military to limit
			 civilian casualties.(9)On July 23, 2014,  the United Nations Human Rights Council adopted a one-sided resolution
			 criticizing Israel’s ongoing military operations in Gaza.(10)The United Nations Human Rights Council has a long history of taking anti-Israel actions while
			 ignoring the widespread and egregious human rights violations of many
			 other countries, including some of its own members.(11)On July 16, 2014, officials of the United Nations Relief and Works Agency for Palestine Refugees in
			 the Near East (UNRWA) discovered 20 rockets in one of the organization’s
			 schools in Gaza, before returning the weapons to local Palestinian
			 officials rather than dismantling them.(12)On multiple occasions during the conflict in Gaza, Hamas has used the facilities and the areas
			 surrounding UNRWA locations to store weapons, harbor their fighters, and
			 conduct attacks.3.Declaration of policyIt shall be the policy of the United States—(1)to deny United States assistance to any entity or international organization that harbors or
			 collaborates with Hamas, a designated terrorist organization, until Hamas
			 agrees to recognize Israel, renounces violence, disarms, and accepts prior
			 Israeli-Palestinian agreements;(2)to seek a negotiated settlement of this conflict only under the condition that Hamas and any United
			 States-designated terrorist groups are required to entirely disarm; and(3)to continue to provide security assistance to the Government of Israel to assist its efforts to
			 defend
			 its territory and people from rockets, missiles, and other threats.4.Restrictions on aid to the Palestinian AuthorityFor purposes of section 620K of the Foreign Assistance Act of 1961 (22 U.S.C. 2378b), any
			 power-sharing
			 government, including the current government, formed in connection with
			 the agreement signed on April 23, 2014, between the Palestinian Liberation
			 Organization and Hamas is considered a Hamas-controlled Palestinian Authority.5.Reform of United Nations Human Rights Council(a)In generalUntil the Secretary of State submits to the
			 appropriate congressional committees a certification that the requirements
			 described in subsection (b) have been satisfied—(1)the United States contribution to the regular budget of the United Nations shall be reduced by an
			 amount equal to the percentage of such contribution that the Secretary
			 determines would be allocated by the United Nations to support the United
			 Nations Human Rights Council or any of its Special Procedures;(2)the Secretary shall not make a voluntary contribution to the United Nations Human Rights Council;
			 and(3)the United States shall not run for a seat on the United Nations Human Rights Council.(b)CertificationThe annual certification referred to in subsection (a) is a certification made by the Secretary of
			 State	to
			 Congress that the United Nations Human Rights Council’s agenda does not
			 include a permanent item related to the State of Israel or the Palestinian
			 territories.(c)Reversion of fundsFunds appropriated and available for a United States contribution to the United Nations but
			 withheld from
			 obligation and expenditure pursuant to this section shall immediately
			 revert to the United States Treasury and the United States Government
			 shall not consider them arrears to be repaid to any United Nations entity.6.United States contributions to the United Nations Relief and Works Agency for Palestine Refugees in
			 the Near East (UNRWA)Section 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c)) is amended to read as
			 follows:(c)Palestine refugees; considerations and conditions for furnishing assistance(1)In generalNo contributions by the United States to the United Nations Relief and Works Agency for Palestine
			 Refugees in the Near East (UNRWA) for programs in the West Bank and Gaza,
			 a successor entity or any related entity, or to the regular budget of the
			 United Nations for the support of UNRWA or a successor entity for programs
			 in the West Bank and Gaza, may be provided until the Secretary certifies
			 to the appropriate congressional committees that—(A)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of
			 UNRWA—(i)is a member of Hamas or any United States-designated terrorist group; or(ii)has propagated, disseminated, or incited anti-Israel, or anti-Semitic rhetoric or propaganda;(B)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being
			 used by Hamas or an affiliated group for operations, planning, training,
			 recruitment, fundraising, indoctrination, communications, sanctuary,
			 storage of weapons or other materials, or any other purposes;(C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party
			 independent auditing firm and has implemented an effective system of
			 vetting and oversight to prevent the use, receipt, or diversion of any
			 UNRWA resources by Hamas or any United States-designated terrorist group,
			 or their
			 members; and(D)no recipient of UNRWA funds or loans is a member of Hamas or any United States-designated terrorist
			 group.(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committees on Foreign Relations, Appropriations, and Homeland Security and Governmental Affairs
			 of the Senate; and(B)the Committees on Foreign Affairs, Appropriations, and Oversight and Government Reform of the House
			 of Representatives..7.Israeli security assistanceThe equivalent amount of all United States contributions withheld from the Palestinian Authority,
			 the United Nations Human Rights Council, and the United Nations Relief and
			 Works Agency for Palestine
			 Refugees in the Near East under this Act is authorized to be provided to—(1)the Government of Israel for the Iron Dome missile defense system and other missile defense
			 programs; and(2)underground warfare training and technology and assistance to identify and deter tunneling from
			 Palestinian-controlled territories into Israel.
			
